Citation Nr: 1431800	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  08-35 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for laryngeal cancer, claimed as throat cancer, to include as due to herbicide exposure.  

2.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include  as secondary to prostate and throat cancer.  


REPRESENTATION

Appellant represented by:	Attorney Jacques P. DePlois


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from May 1966 to February 1968, with service in Korea from October 1966 to February 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2007 and June 2012 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.


FINDINGS OF FACT

1.  The Veteran did not have service in Korea during a time when herbicides were used, and is thus not presumed exposed to herbicides such as Agent Orange, nor is there any probative evidence of exposure to such.  

2.  Throat cancer was not manifest during service or within one year of separation from service, and is not attributable to service, including claimed herbicide exposure.  

3.  Prostate cancer was not manifest during service or within one year of separation from service, and is not attributable to service, including claimed herbicide exposure.  

4.  The Veteran's acquired psychiatric disorder was not incurred during active service, and is not caused or aggravated by his throat or prostate cancer.  





CONCLUSIONS OF LAW

1.  Throat cancer was not incurred in or aggravated by service, including claimed herbicide exposure, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Prostate cancer was not incurred in or aggravated by service, including claimed herbicide exposure, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The Veteran's acquired psychiatric disorder was not incurred or aggravated by military service and is not related to his throat or prostate cancer.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a letters dated March 2007 and July 2011, prior to the adjudication of the Veteran's throat and prostate cancer claims, the RO notified the Veteran of the information necessary to substantiate the claim for service connection for throat and prostate cancer, including as a result of exposure to herbicides, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was told that the evidence must show a relationship between his current disability and an injury, disease or event in military service.  He was advised of various types of lay, medical, and employment evidence that could substantiate his service connection claims.  In addition, he was provided information regarding assigned ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In a September 2011 letter, the Veteran was notified of the information necessary to substantiate the claim for service connection for a psychiatric disorder, including as secondary to prostate cancer.

The case was remanded in March 2010 and then again in August 2012.  The RO contacted the appropriate agencies attempting to determine the chemicals or agents that the Veteran was likely exposed to in service, but was told that the evidence was insufficient to determine any specific herbicide exposures.  The Veteran did not provide information specific enough to warrant an additional request.  There has now been substantial compliance with the Board's remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  Service treatment records have been obtained, as have identified VA and private medical records.  All available personnel records have been obtained, and a Memorandum of Unavailability as to other personnel records was issued.  The Veteran was advised of the same. Moreover, the Board finds that the RO complied with the development requirements in the M21-1MR, IV.ii.2.C.10.

The Board acknowledges that the Veteran has not been afforded VA examinations with respect to his claims for throat cancer, prostate cancer and an acquired psychiatric disorder.  However, the Board finds that a VA examination is not necessary in order to decide these claims.  In McLendon v. Nicholson, 20 Vet App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81. 
The Veteran's STRs are negative for any complaints or treatment suggesting throat or prostate cancer or an acquired psychiatric disorder and the Veteran does not argue otherwise.  Further, as further discussed below, the Board finds that the evidence does not show that any of these disabilities otherwise had their onset in service and the Veteran was not exposed to Agent Orange.  Accordingly, VA examinations are not warranted.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connection disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

Generally, in order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge. Id. 

Competent medical evidence means evidence provided by a person who is qualified through special education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

For purposes of 3.303(b), where the Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d). Neither laryngeal cancer nor prostate cancer are listed as a chronic condition under 38 C.F.R. § 3.309(a). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram. 38 U.S.C.A. § 1116(a)(4) ; 38 C.F.R. § 3.307(a)(6)(i). 

The law and regulations stipulate the diseases, specifically including respiratory cancers of the lung, bronchus, larynx or trachea, as well as prostate cancer, for which service connection may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.309(e).  Based on the Veteran's diagnosed throat and prostate cancer, the Board will consider the presumptive regulations.  Therefore, an initial consideration is whether the Veteran is presumed to have been exposed to herbicides during service. As will be discussed below, a review of the Veteran's service records dictates that the 38 C.F.R. 
§ 3.309(e) presumptions do not apply. 

Specifically, the law provides that, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iv).  The Department of Defense (DOD) has identified specific units that served in areas along the DMZ in Korea where herbicides were used between April 1968 and July 1969. See M21-1MR, IV.ii.2.C.10.p. 

If a veteran was presumed to be exposed to a herbicide agent during active service, presumptive service connection is warranted for prostate cancer and respiratory cancers, including laryngeal cancer. 38 C.F.R. § 3.309(e) , as amended, 75 Fed. Reg. 53,203 (August 31, 2010). 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See e.g., Notices, 68 Fed. Reg. 27,630 -41 (2003); 64 Fed. Reg. 59,232 -243 (1999); 61 Fed. Reg. 57,586 -589 (1996).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

Entitlement to Service Connection for Throat and Prostate Cancer

Because the outcome as to the issues of entitlement to service connection for throat and prostate cancer, to include as due to herbicide exposure, involve the application of the same provisions of law, the Board will address these issues together.  

In January 2007 and February 2011 claims, the Veteran asserted that his throat and prostate cancer were due to herbicide exposure while he served in Korea.  In this case, there is no question that the Veteran has throat and prostate cancer, thus, the key issue before the Board is whether the Veteran's cancers were directly or presumptively related to his military service.

The Board will first address presumptive service connection due to herbicide exposure.  The Veteran's service personnel records show that he served in Korea as a Veterinary Specialist from 1966 to 1967.  In support of his claim, the Veteran submitted statements in August 2010 and November 2011 asserting that he was in a Veterinary unit of the military as a Veterinary assistance technician.  He further stated that his work required that he take frequent trips to the demilitarized zone (DMZ).  He stated that he managed about 100 German shepherd dogs that served as sentry and scout dogs on the DMZ.  

The Board notes that the DOD has determined that herbicides were not stored or used in Korea prior to April 1968. See 38 C.F.R. § 3.307(a)(6)(iv).  Moreover, none of the documentation referred to by the Veteran in his March 2014 statement addressing the use of herbicides in Korea indicate that the official commencement of its use began prior to late March or early April 1968. Given that the Veteran's service ended in February 1968, prior to the period when both the DOD has conceded that herbicides were used in Korea, and the evidence cited by the Veteran shows that systematic use of herbicides began, regardless of whether his service resulted in his traveling to the DMZ, he cannot be presumed to have been exposed to herbicides pursuant to 38 C.F.R. §§ 3.307, 3.309.  

Although exposure to herbicides cannot be presumed, the Veteran can establish such exposure directly; however, in the present case, the Veteran has not provided any evidence of direct exposure to herbicides. The Board acknowledges the Veteran's sincere belief that he was directly exposed to Agent Orange/herbicides while serving in Korea in or near the DMZ, but finds that the DOD findings regarding the onset of the use of herbicide in Korea, and the dates in the other sources cited by the Veteran in his March 2014 statement, significantly outweigh his assertions that he had herbicide exposure while in Korea.  As such, the preponderance of the evidence is against finding that the Veteran was exposed to herbicides, including Agent Orange, during service. Accordingly, service connection for throat and prostate cancer based on exposure to herbicides is denied.

With regard to establishing service connection for throat and prostate cancer as directly related to service, regardless of herbicide exposure, , the record does not substantiate that these cancers are directly related to the Veteran's military service.   Combee v. Brown, 34 F.3d 1039, 1042-44 (Fed. Cir. 1994) (stating that presumptive service connection does not foreclose proof of direct service connection).

The Board first notes that the Veteran was determined to have throat cancer in 2005, and prostate cancer in January 2009, and that there are subsequent records of treatment for the same conditions.  Therefore, the Veteran has a current disability and satisfies the first element of Shedden for both claims.  

However, turning to the second element of Shedden, service medical history is absent for mention of known symptoms or diagnosis of throat or prostate cancer, and this is where the Veteran's claims fail.  

With regard to the Veteran's throat cancer, his service treatment records (STRs) are silent for any diagnosis of or treatment for throat cancer.  A review of the STRs does disclose that in January 1967, while in-service, the Veteran was treated for pharyngitis, and in April of that same year he received treatment for a red throat and dry cough, diagnosed as a "flu-like syndrome."  However, the Board notes that at the time of service separation examination in December 1967, the Veteran's mouth and throat were entirely within normal limits, and no pertinent diagnosis was noted.  Significantly, the earliest clinical indication of the Veteran's throat cancer is revealed by VA records dated in late 2005, approximately 37 years following his discharge from service.  Therefore, with regard to his throat cancer, the Veteran suffered no in-service disease or injury, and his claim for entitlement to service connection for throat cancer must be denied on a direct basis.  

With regard to the Veteran's prostate cancer, his STRs are entirely silent for any complaints, findings, or treatment for prostate cancer.  The Veteran was not diagnosed with prostate cancer until 2009, more than 40 years after his separation from service.  Therefore, the Veteran's claim for service connection for prostate cancer must be denied on a direct basis.  

In conclusion, after careful review of the medical and lay evidence of record and the pertinent law and regulations, the Board finds that there is no competent evidence that the Veteran was exposed to herbicides during his service.  The presumption of service connection thereby does not attach.  The Veteran does not contend, and the evidence does not show, that his throat or prostate cancers arose during service or within one year following discharge from service.  Moreover, there is no competent evidence linking his cancers to service.  His assertions are outweighed by the evidence discussed above, which does not establish an in-service disease or injury, to include herbicide exposure.  As such, service connection for throat and prostate cancer is not warranted, and the claims must be denied.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Entitlement to Service Connection for an Acquired Psychiatric Disorder, to include as secondary to prostate or throat cancer.

Regarding the Veteran's claim for benefits due to an acquired psychiatric disorder, the Board acknowledges the Veteran's assertions that his psychiatric disorder is secondary to his throat and prostate cancers.  However, given that the Veteran is not service connected for his throat or prostate cancers, service connection on a secondary basis is not warranted.  38 C.F.R. § 3.310(a) (2013). Thus, service connection of an acquired psychiatric disorder on a secondary basis is not warranted, and the Veteran's claim must be denied.

As for direct service connection, the Board notes that the Veteran has been diagnosed with Generalized Anxiety Disorder and Major Depression in March 2011.  Therefore, the Veteran has a current disability and satisfies the first element of Shedden.  

However, turning to the second element of Shedden, the Veteran's STRs are silent for any symptoms, diagnosis or treatment of any mental health disability. The record does not include any evidence, lay or medical, suggesting that his anxiety disorder arose during service.  Furthermore, the Board notes that at the time of the Veteran's service separation examination in December 1967 there was no notation of any mental illness or mental health diagnosis.  The Veteran's VA treatment records indicate that the Veteran was not diagnosed with an acquired psychiatric disorder 2011, more than 40 years after his discharge from service.  Therefore, the Veteran's claim for service connection for an acquired psychiatric disorder must be denied on a direct basis.  

Additionally, the Board notes that there is no evidence of a psychiatric disorder within one year of separation from service, and further only psychoses may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within the applicable presumptive period and the Veteran has not been diagnosed with a psychosis.  38 U.S.C.A. §§ 1101(3), 1112(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a), 3.309(a) (2011).  Therefore the presumptive provisions do not apply.  


ORDER

Entitlement to service connection for throat cancer, to include as due to herbicide exposure, is denied.  

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure, is denied.  

Entitlement to service connection for an acquired psychiatric disorder  to include as secondary to the Veteran's throat and prostate cancers, is denied.  




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


